DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 ,5-6, 13-15, 18-19 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein N1 is equal to N2, and the N2 level conversion circuits are arranged in a one-to- one correspondence with the N1 stages of first output terminals, and the N2 level conversion circuits are configured to output the N1 second pulse scan signals respectively, wherein each of the N2 level conversion circuits comprises a first control terminal, a second control terminal, and a second output terminal, the plurality of conversion control signals further comprise a plurality of second sub-control signals, and each of the N2 level conversion circuits is configured to output one of the N1 second pulse scan signals through the second output terminal under a control of a corresponding first pulse scan signal of the N1 first pulse scan signals received at the first control terminal and a corresponding second sub-control signal of the plurality of second sub-control signals received at the second control terminal, wherein the N2 level conversion circuits comprise a level conversion circuit at an mth stage, the N1 stages of first output terminals comprise a first output terminal at the mth stage and a first output terminal at an (m+i)th stage, the N1 first pulse scan signals comprise an mth first pulse scan signal and an (m+i)th first pulse scan signal, the first output terminal at the mth stage is configured to output the mth first pulse scan signal, and the first output terminal at the (m+i)th stage is configured to output the (m+i)th first pulse scan signal, the plurality of second sub- control signals comprise an mth second sub-control signal corresponding to the level conversion circuit at the mth stage, a first control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal at the mth stage to receive the mth first pulse scan signal, a second control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal at the (m+i)th stage to receive the (m+i)th first pulse scan signal, as the mth second sub-control signal, and a pulse of the mth first pulse scan signal and a pulse of the (m+i)th first pulse scan signal are consecutive in time, wherein i is an integer greater than or equal to 1, and m is an integer and 1 <= m <= N1.

As per claim 22, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the N1 cascaded shift register units comprise a shift register unit at a mth stage and a shift register unit at a (m+3)th stage, and the N2 level conversion circuits comprise a level conversion circuit at the mth stage, the N1 first pulse scan signals comprise an mth first pulse scan signal and an (m+3)th first pulse scan signal, the first control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal of the shift register unit at the mth stage to receive the mth first pulse scan signal as a first sub-control signal, and the second control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal of the shift register unit at the (m+3)th stage to receive the (m+3)th first pulse scan signal as a second sub-control signal, and m is an integer greater than or equal to 1, and m+3 is less than or equal to N1, a pulse of the mth first pulse scan signal and a pulse of the (m+3)th first pulse scan signal do not temporally overlap, the reset terminal of the shift register unit at a kth stage is connected with the first output terminal of the shift register unit at a (k+3)th stage, wherein k is an integer, 1 < k < (N1-4), the input terminal of the shift register unit at an nth stage is connected with the first output terminal of the shift register unit at a (n-3)th stage, wherein n is an integer, 4 < n N1, the input terminals of the shift register units at a first stage, a second stage, and a third stage are configured to receive a trigger signal, and the reset terminals of the shift register units at § last three stages are configured to receive a common reset signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694